Banke, Presiding Judge.
In a three-count indictment the appellant, Eugene Pippin, was charged with raping and sodomizing his aunt, Louise Pippin White, and committing aggravated assault against his father, Lewis Pippin. The appellant was found guilty of rape and sentenced to 20 years in prison. This appeal is from the denial of his motion for a new trial.
The state’s evidence showed that the appellant entered his 59-year-old aunt’s room while she was sleeping and raped and sodomized her. The appellant’s brother, who is mildly retarded and confined to a wheelchair, testified that the appellant had entered his room naked on the night in question and ordered him not to come out and that shortly afterwards he heard his aunt scream. Held:
1. In three separate enumerations of error, the appellant contends the conviction is unsupported by the evidence. Having reviewed the evidence in the light most favorable to the jury’s verdict, we conclude that it was sufficient to enable a rational trier of fact to find the appellant guilty of rape beyond a reasonable doubt. See generally *478Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); Wallace v. State, 178 Ga. App. 876 (344 SE2d 770) (1986).
Decided October 6, 1987.
Carl Greenberg, for appellant.
Robert E. Wilson, District Attorney, Susan Brooks, Elisabeth G. MacNamara, Linda W. Hunter, Assistant District Attorneys, for appellee.
2. The appellant contends that in imposing sentence the trial court improperly penalized him for having entered a not guilty plea. It is axiomatic that “ ‘[i]t is not error for the trial judge to impose a greater sentence upon a defendant after he has heard the evidence at trial than he might have imposed in conjunction with a guilty plea.’ [Cits.]” Hiers v. State, 179 Ga. App. 181, 182 (345 SE2d 900) (1986). Consequently, this enumeration is without merit.

Judgment affirmed.


Carley and Benham, JJ., concur.